Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,  9, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 3, 9, and 15 partly recite “the loaded channel data”. It is unclear whether this term refers to “second channel data” or “third channel data” previously defined in their respective independent claims 1, 7, and 13.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterfield et al. (US 6,564,378 B1).	
Regarding claim 1, Satterfield teaches a method for loading an electronic program guide (EPG), comprising: 
	determining, based on a channel presently selected by a display device, first channel data corresponding to a first window where the channel is located, wherein the first channel data comprises a channel identifier and program data (the set top box determines channel data comprising channel identifier and program name associated with a channel being selected from a cell in list 74 - see FIG. 5; col. 6, lines 63 to col. 7, lines 2; col. 6, lines 53-58); and 
	loading second channel data corresponding to a second window and third channel data corresponding to a third window when the first channel data corresponding to the first window is displayed, wherein the second window and the third window are windows adjacent to the first window in opposite directions, respectively (presenting detailed program description and video in windows 78 and 76 adjacent to the cell in the list 74 when the user highlights/selects the cell presenting the channel data of the current channel in a program guide - see FIGs. 5 and 7; col. 6, lines 53-59; col. 7, lines 5-9 and 20-23; col. 8, lines 15-19).
 	Regarding claim 2, Satterfield teaches detecting a first switching instruction acting on the channel identifier of the first channel data corresponding to the first window; and switching displayed channel data to the second channel data corresponding to the second window or the third channel data corresponding to the third window according to a switching direction indicated by the first switching instruction (changing the detailed program description in window 78 as the user moves the position of highlight region 80 from one cell to another in the list 74, e.g.., from channel 17 KDOK to channel 19 TPS – see FIGs. 5-6; col. 7, lines 15-16).   
 	Regarding claim 3, Satterfield teaches that in response to determining that the first switching instruction indicates a first direction, switching the displayed channel data to the second channel data corresponding to the second window based on the loaded channel data; or, in response to determining that the first switching instruction indicates a second  direction, switching the displayed channel data to the third channel data corresponding to the third window 
 	Regarding claim 4, Satterfield teaches that wherein loading the second channel data corresponding to the second window and the third channel data corresponding to the third window comprises: in response to detecting a focus position at a middle of a channel identifier region of the channel data corresponding to the first window, loading the second channel data corresponding to the second window and the third channel data corresponding to the third window (presenting the detailed program description and video in windows 78 and 76 for a channel if the user highlights/selects the cell in the list 74 by moving the position of highlight region 80 and pressing a key – see FIGs. 5-7; col. 7, lines 3-16 and col. 7, lines 20-32). 
 	Regarding claim 5, Satterfield teaches detecting a second switching instruction acting on the program data of the channel data corresponding to the first window; loading program data in a switching direction indicated by the second switching instruction; and switching the presently displayed program data to the loaded program data (the program guide will redraw list 74 with the appropriate channel in the top position of list 74 if the user presses page down/up key 52 when the program listing for the channel adjacent to the channel in video window 76 is not already among the programs displayed in list 74. For instance, the program guide presents channels 22-27 in the list 74 with channel 22 in the top list position as shown in FIG. 9. The program guide redraws list 74 having channels 17-22 with channel 17 in the top list position and presents description in window 78 and video in window 76 for channel 17 when user presses the channel up key 52 as shown in FIG. 10. See FIGs. 9-10; col. 8, lines 66 to col. 8, line 14).
	Regarding claims 7 and 13, see rejection of claim 1.
	Regarding claims 8 and 14, see rejection of claim 2. 
	Regarding claims 9 and 15, see rejection of claim 3. 

	Regarding claims 11 and 17, see rejection of claim 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Satterfield et al. (US 6,564,378 B1) in view of Boyer et al. (US 20020026496 A1).
	Regarding claim 6, Satterfield lacks to teach the features of loading the program data in the switching direction indicated by the second switching instruction and switching the presently displayed program data to the loaded program data comprises: in response to determining that the second switching instruction indicates a third direction, loading and displaying program data in a time zone earlier than a time zone corresponding to the presently displayed program data; or, in response to determining that the second switching instruction indicates a fourth direction, loading and displaying program data in a time zone later than a time zone corresponding to the presently displayed program data, wherein the  fourth direction is a direction opposite to a third direction. However, Boyer teaches that program guide allows the user to navigate to earlier or later time periods for the program listings. For instance, if the user navigates cursor 222, the program guide will present program listings in the earlier time periods with reference to the currently displayed time periods 1:30-3:00 and if the user navigates cursor 224, the program will present program listings in later time periods with reference to the currently displayed time periods 1:30-3:00. See 0040 and FIG. 2. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Satterfield by  loading 
	Regarding claims 12 and 18, see rejection of claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Alexander et al. (US 6,177,931 B1) teaches systems and methods for displaying and recording control interface with television programs and program scheduling information. Lee et al. (WO 2008123727 A1) teaches method and apparatus for transmitting/receiving electronic program information. Relyea et al. (WO 2009085525 A2) teaches systems and methods for providing one or more condenses program guides.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421